DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words and should be limited to one paragraph.  Correction is required.  See MPEP § 608.01(b).

Election/Restrictions
Claim 1 allowable. Claim 8, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in the restriction requirement restricting inventions I and II, as set forth in the Office action mailed on 02/23/2022, is hereby withdrawn and claim 8 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-8 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 7 and 8 at least require a fuel cell system and accompanying control method comprising a fuel cell stack, a first discharge valve configured to put a waste gas discharge passage into an open state or a close state, a gas-liquid separator that can separate a water component included in the anode waste gas, a second discharge valve configured to put a water discharge passage into an open state or a close state; and a control unit configured to switch the first discharge valve and the second discharge valve into an open state or a close state, wherein the control unit performs control to deviate a period when the first discharge valve is in an open state and a period when the second discharge valve is in an open state from each other. The configuration and control method suppress the lowering of the internal pressure by controlling the timing of putting an air discharge valve into an open state and the timing of putting a water discharge valve into an open state [0008] such that water discharge, air discharge, and impurity discharge is sufficient [0007, 0008]. 
Prior art reference KR 10-0974734 (provided in 05/11/2020 IDS (see attached Machine Translation)) discloses a fuel cell stack with a first purge valve and a second purge valve (connected to a water trap) that may operate either independently or simultaneously according to the operating conditions of the fuel cell stack under the control of the controller [page 5, lines 173-176]. Therefore, the does not disclose wherein the control unit performs control to deviate a period when the first discharge valve is in an open state and a period when the second discharge valve is in an open state from each other as required by the claims, nor is it capable of doing so as certain operating conditions of the fuel cell stack allow for simultaneous valve operation. 
Prior art reference US PGPub 2011/0212371 discloses a fuel cell system [Abstract] comprising a gas-liquid separator [0024]. The separated liquid (generated water) is discharged to the outside when discharge valve 48 is opened [0024]. However, when the discharge valve 48 is opened, a portion of the hydrogen off-gas is also directed into the discharge passage and then discharged to the outside [0024]. The discharge valve 48 functions not only as a drain valve but also as an exhaust valve that discharges the hydrogen off-gas to the outside [0025], so this teaches away from the claimed first and second discharge valves, wherein the control unit performs control to deviate a period when the first discharge valve is in an open state and a period when the second discharge valve is in an open state from each other. 
Likewise, prior art reference US PGPub 2016/0141655 discloses a fuel cell [Abstract] and a gas-liquid separator [0043], wherein the controller keeps the water discharge valve closed in a normal state and opens the water discharge valve at a predetermined timing in advance [0043]. However, when the water discharge valve is open, inert gas in the anode exhaust gas is discharged together with the exhaust water [0043], so this teaches away from the claimed first and second discharge valves, wherein the control unit performs control to deviate a period when the first discharge valve is in an open state and a period when the second discharge valve is in an open state from each other. 
Prior art reference JP 2010-282821 (see attached Machine Translation) also recognizes the problem of preventing water from remaining at the hydrogen flow path outlet of a separator by a short-time scavenging operation [0009], but instead seeks the alternative solution of driving the hydrogen pump in the direction opposite to that during the power generation operation [0010, 0013]. 
None of the prior art references recognize the benefits of the claimed invention as cited above. Therefore, taking into consideration the aforementioned reasons, the prior art does not disclose, teach, suggest, or render obvious the claimed requirement of at least a fuel cell system and accompanying control method comprising a fuel cell stack, a first discharge valve configured to put a waste gas .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725